COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00265-CR


MELVIN FORREST BERRY, JR.                                           APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                    ------------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                       MEMORANDUM OPINION1

      Appellant Melvin Forrest Berry, Jr. filed a timely notice of appeal

challenging his conviction and sentence for the state jail felony of theft,

enhanced. The trial court subsequently granted his motion for new trial, to which

the State agreed, and then on the same day convicted and sentenced Appellant

for the same offense pursuant to a plea bargain, which included express waivers

of his prior notice of appeal, any pretrial motions, and any and all rights of


      1
       See Tex. R. App. P. 47.4.
appeal.   The trial court’s certification provides that Appellant has no right of

appeal. Appellant has not filed another notice of appeal.

      Because the trial court granted Appellant’s motion for new trial, making any

appeal from the original judgment moot,2 and because Appellant has not filed a

notice of appeal from the new judgment,3 we dismiss this appeal.



                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 14, 2010




      2
       See Tex. R. App. P. 21.9(b); Waller v. State, 931 S.W.2d 640, 643–44
(Tex. App.—Dallas 1996, no pet.).
      3
      See Tex. R. App. P. 25.2(b), 27.1(b); Franks v. State, 219 S.W.3d 494,
497 (Tex. App.—Austin 2007, pet. ref’d).

                                        2